DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Parente 5,841,079 in view of Ishida 2017/0217593.
	In regards to Independent Claim 1 and Dependent Claim 2, Parente teaches a piccolo tube (40 as shown in figure 4) for an anti-icing system (Abstract), comprising: an annular tube (ring shaped tube 40 as shown in figure 4); and a plurality of openings (42) formed along a circumference of the annular tube (as shown in figure 4), wherein the annular tube comprises a first cross-sectional diameter at an inlet point and a second cross-sectional diameter at a distal point (continuous diameter about tube as shown in figure 4), and the distal point being 180° from the inlet point (point on 40 opposite inlet to 24, where inlet is shown in figure 3).  However, Parente does not teach that the cross-sectional diameter decreases from the inlet to the point most distal from the inlet.  Ishida teaches a piccolo tube (11) with a cross-sectional diameter that decreases (as shown in figure 2A and described in paragraph [0044] where tube tapers, where taper is defined as progressively narrowed toward one end by merriam-webster.com) from the inlet (at 12) to the distal end (at 14).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the piccolo tube of Parente to have a decreasing cross-sectional diameter from an inlet to the distal end, as taught by Ishida, in order to maintain the pressure of the air passing through the piccolo tube (ideal gas law, where pressure P is maintained when amount of gas n decreases by decreasing the volume V by reducing the cross-sectional area).
	Regarding Dependent Claim 3, Parente in view of Ishida teaches the invention as claimed and discussed above, and Parente further teaches that the plurality of openings comprise the same area (all holes 42 shown as same size in figure 4, wherein Parente further teaches that the number, sizing, and configuration of holes 42 is a function of the desired fluid flow rate and temperature, Col. 6, ll. 61-64).
	Regarding Dependent Claim 4, Parente in view of Ishida teaches the invention as claimed and discussed above, and Parente further teaches a conduit fluidly coupled to the annular tube at the inlet point (connection between conduit and tube shown in figure 3).
	In regards to Independent Claim 8, Parente teaches an inlet (18) for a nacelle (inlet and nacelle shown in figure 3), comprising: an outer barrel (outer wall of nacelle shown in figure 3); an inner barrel (inner wall with acoustic layer 22 in figure 3); a lip skin located at a forward end of the outer barrel (22 acts as lip skin extending about forward end to outer wall in figure 3); and a piccolo tube (40) defining a plurality of openings (42) oriented toward the lip skin (holes 42 oriented outward and inward as shown in figure 4), wherein the piccolo tube comprises a first cross-sectional diameter at an inlet point and a second cross-sectional diameter at a distal point (continuous diameter about tube as shown in figure 4).  However, Parente does not teach that the cross-sectional diameter decreases from the inlet to the point most distal from the inlet.  Ishida teaches a piccolo tube (11) with a cross-sectional diameter that decreases (as shown in figure 2A and described in paragraph [0044] where tube tapers, where taper is defined as progressively narrowed toward one end by merriam-webster.com) from the inlet (at 12) to the distal end (at 14).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the piccolo tube of Parente to have a decreasing cross-sectional diameter from an inlet to the distal end, as taught by Ishida, in order to maintain the pressure of the air passing through the piccolo tube (ideal gas law, where pressure P is maintained when amount of gas n decreases by decreasing the volume V by reducing the cross-sectional area).
Regarding Dependent Claim 9, Parente in view of Ishida teaches the invention as claimed and discussed above, and Parente further teaches a conduit fluidly coupled to the annular tube at the inlet point (connection between conduit and tube shown in figure 3).
Regarding Dependent Claim 10, Parente in view of Ishida teaches the invention as claimed and discussed above, and further teaches that the piccolo tube tapers from the inlet point to the distal point (as shown in figure 2A and described in paragraph [0044] where tube tapers of Ishida, where taper is defined as progressively narrowed toward one end by merriam-webster.com).
Regarding Dependent Claim 11, Parente in view of Ishida teaches the invention as claimed and discussed above, and Parente further teaches that the plurality of openings comprise the same area (all holes 42 shown as same size in figure 4, wherein Parente further teaches that the number, sizing, and configuration of holes 42 is a function of the desired fluid flow rate and temperature, Col. 6, ll. 61-64).
In regards to Independent Claim 16 and Dependent Claim 17, Parente teaches a propulsion system (12), comprising: a gas turbine engine (turbo engine 12); a nacelle (nacelle shown in figure 3) located around the gas turbine engine; a piccolo tube (40) defining a plurality of openings (42) oriented toward a surface of the nacelle (as shown in figure 4), wherein the piccolo tube comprises a first cross-sectional diameter at an inlet point and a second cross-sectional diameter at a distal point (continuous diameter about tube as shown in figure 4); and a conduit fluidly coupled between the gas turbine engine and the inlet point of the piccolo tube (conduit feeding 24 as shown in figure 3).  However, Parente does not teach that the cross-sectional diameter decreases from the inlet to the point most distal from the inlet.  Ishida teaches a piccolo tube (11) with a cross-sectional diameter that decreases (as shown in figure 2A and described in paragraph [0044] where tube tapers, where taper is defined as progressively narrowed toward one end by merriam-webster.com) from the inlet (at 12) to the distal end (at 14).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the piccolo tube of Parente to have a decreasing cross-sectional diameter from an inlet to the distal end, as taught by Ishida, in order to maintain the pressure of the air passing through the piccolo tube (ideal gas law, where pressure P is maintained when amount of gas n decreases by decreasing the volume V by reducing the cross-sectional area).
Regarding Dependent Claim 18, Parente in view of Ishida teaches the invention as claimed and discussed above, and Parente further teaches that the plurality of openings comprise the same area (all holes 42 shown as same size in figure 4, wherein Parente further teaches that the number, sizing, and configuration of holes 42 is a function of the desired fluid flow rate and temperature, Col. 6, ll. 61-64).

Allowable Subject Matter
Claims 5-7, 12-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claims 5, 12 and 19, that the piccolo tube comprises a first portion having a constant cross-sectional diameter and a second portion that is tapered, the first portion comprising the inlet point.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/            Primary Examiner, Art Unit 3741